DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2016/0196793).
•	Regarding claims 1 and 11, Xu discloses a display apparatus (figures 1, 6, and 7) and corresponding method (figure 5) comprising:
an interface device, configured to obtain a first image (inherent in figures 1, 6, and 7 and ¶ 30; note the sentence “[t]he brightness uniformity indicates a difference among different brightness under a same gray scale“), 
wherein the first image includes a plurality of partial images, each of the plurality of partial image corresponding to an initial display parameter (figure 6 and ¶s 30 and 32);
an adjustment device, configured to adjust the initial display parameter corresponding to a partial region of the first image to an adjusted display parameter (¶s 36-42), 
figure 6 and ¶s 30 and 32);
a light-emitting device configured to generate initial light (¶ 41); 
a display device located in an illumination region of the initial light, and including a plurality of display sub-devices, each of the plurality of display sub-devices being configured to display according to a display parameter (¶s 41 and 42), wherein:
the display parameter includes a gray scale parameter (¶s 38-40);
a display sub-device corresponding to the partial region is configured to display according to the adjusted display parameter (¶s 38-40); and
a display sub-device not corresponding to the partial region is configured to display according to the initial display parameter (at least suggested by ¶ 43; where one of ordinary skill in the art would have understood that if a detected brightness is initially within the error range, no tuning would be necessary); and
a processing device configured to determine each partial region of the first image and the respective adjusted display parameter of the display sub-device corresponding to the partial region (figures 6 and 7 and ¶ 30), wherein: 
the adjustment device adjusts the initial display parameter by increasing a light transmission amount of the display sub-device until an overall grey scale of the entire display device is uniform (¶s 38-40; where if a detected brightness is greater than the error range, an output brightness would be lowered, and if the detected brightness is less than the error range, the output brightness would be increased); and
the processing device determines an adjusted display parameter for each partial region in response to an overall grey scale of the entire display device being uniform (¶s 38-40).





Xu discloses where:
Claims 2 & 16:	the light-emitting device includes: 
	a plurality of light-emitting units for generating light (¶ 42); and
	a light-emitting unit corresponds to a set of display sub-devices, the set of display subdevices being located in an illumination region of the at least one light-emitting unit (inherent in figure 6); 
	in response to the display sub-device corresponding to the partial region displays according to the initial display parameter, the display sub-device transmits a first light transmission amount (¶s 37-40); and
	in response to the display sub-device corresponding to the partial region displays according to the adjusted display parameter, the display sub-device transmits a second light transmission amount, the second light transmission amount being greater than the first light transmission amount (¶s 37-40).
Claim 4, 12, & 18:	the adjustment device includes:
	a converting unit, configured to process an initial data driving signal of the initial display parameter into an updated data driving signal based on the adjusted display parameter (¶ 36), and send the updated data driving signal to the display device to allow the display sub-device to use the updated data driving signal for display (¶ 36).
Claims 5 & 13:	the display apparatus further comprises: 
	a storage device (¶ 45), 
	the storage device is configured to store an updated program for generating the updated data driving signal (¶ 45); and
	the adjustment device is further configured to:
	call the updated program from the storage device (¶ 45);
¶ 45); and
	drive each of the display sub-devices by using the updated data driving signal for display (¶ 45).
Claim 6 & 13:	the storage device further comprises:
	a first storage unit configured to store a system program of the display device (note the different portions of the memory in ¶ 45); and
	a second storage unit configured to store the updated program, the first storage unit and the second storage unit being independent of each other (note the different portions of the memory in ¶ 45).
Claims 7 & 14:	the display apparatus further comprises:
	a detecting device, configured to detect the first image displayed according to the initial display parameter to obtain detection data (inherent in ¶ 36); 
	wherein the processing device is configured to process the detection data to generate a processing result (¶ 36).
Claims 8 & 15:	the detecting device is further configured to perform a re-detection on the display device according to a display result corresponding to the adjusted display parameter to regenerate the detection data (step 107 in figure 5 and ¶ 43); and
	the processing device is configured to process the regenerated detection data (¶ 43), and 
	determine the partial region of the first image or the adjusted display parameter (¶ 43).



¶ 36), 
	a display region of the display device is within an acquisition region of the collecting device, or the display region of the display device is reflected to the acquisition device by a reflecting member (¶ 36).
•	Regarding claim 19, Xu discloses a display method (figure 5) comprising: 
obtaining a first image (inherent in figures 1, 6, and 7 and ¶ 30; note the sentence “[t]he brightness uniformity indicates a difference among different brightness under a same gray scale“); 
determining a plurality of partial regions corresponding to the first image including a plurality of partial images of the first image (figures 6 and 7 and ¶ 30);
displaying one of the plurality of partial images not corresponding to the partial region according to a first display parameter (at least suggested by ¶ 43; where one of ordinary skill in the art would have understood that if a detected brightness is initially within the error range, no tuning would be necessary); and
displaying one of the plurality of partial images corresponding to the partial region according to a second display parameter different from the first display parameter to increase a light transmission amount of a display sub-device corresponding to the partial region (¶s 38-40), the second display parameter causing a change to an overall grey scale of an entire display device such that the overall grey scale of the entire display device is uniform (¶s 38-40), 
wherein the display device includes a plurality of display sub-devices corresponding to the plurality of partial images, respectively, and a rest portion not corresponding to any of the plurality of partial images (¶s 38-40 and 43; where any portions having a detected brightness initially within the error range constitute the claimed “rest portion”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Coley et al (US 7,508,387; hereinafter Coley).
•	Regarding claim 9, Xu discloses everything claimed, as applied to claim 7.  However, Xu fails to disclose the additional details of the detecting device.
	In the same field of endeavor, Coley discloses where the detecting device comprises a plurality of display parameter sensing units (elements 115 in figure 1 and col. 3, lines 57, through col. 4, line 22), the display parameter sensing units being disposed on an image light emitting side of the display device and configured to detect the display parameter of the display device to obtain the detection data (col. 6, lines 21-40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Xu according to the teachings of Coley, for the purpose of displaying images on a screen with proper luminance levels (col. 3, lines 15-24).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/10/2021